DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji et al. in view of Nagakura et al.
Tsuji et al. discloses a heat exchanger comprising:  a plurality of flat tubes 3 spaced apart each other and located in parallel; a header 6 configured to connect end portions of the flat tubes; and a fin 2 joined between the flat tubes adjacent to each other.  Tsuji et al. does not disclose the fin being provided with a break line, and a cut at both ends of the break line.  Nagakura et al. teaches a fin used in a heat exchanger in which the fin comprises a break line (23, 25) and cuts 21 and 27 provided at both ends of the break line on the fin in which the fin bends and breaks when necessary to protect the heat exchanger.  Regarding claim 2, the break line of Nagakura et al. also runs in a longitudinal direction of the flat tubes (see Fig. 6 of Nagakura et al. and the fin orientation as seen in Fig. 4 of Tsuji et al.).  Having a plurality of break lines would have involved a mere duplication of the working parts of a device, which is generally recognized as being within the level of ordinary skill in the art when the device will still function properly with the modifications.  Regarding claim 3, the break line is provided at a position of a center of a bent portion that is a portion of the heat exchanger (the portion being the fin) to be bent .
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear as to how the break lines are provided at a same position on the fin.  The claim has been examined as best understood.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to call the examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/DAVIS D HWU/Primary Examiner, Art Unit 3763